Citation Nr: 0736880	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  07-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2007, a Veterans Law Judge from the Board granted 
the veteran's September 2007 motion to advance the case on 
the Board's docket (AOD).

The Board notes that the veteran was deemed incompetent in 
the November 2005 rating decision.  His son was appointed as 
his fiduciary.  See November 2005 VA Form 21-592.

FINDING OF FACT

There is no competent medical evidence of record indicating 
that the appellant currently has PTSD.

CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The September 2005 letter informed the claimant of the need 
to submit all pertinent evidence in her possession.  June 
2006 correspondence provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

VA, as part of its June 2006 correspondence, informed the 
veteran that the U.S. Army and Joint Services Records 
Research Center (JSRRC) required more specific information to 
verify his alleged stressors.  While mindful that the veteran 
suffers from dementia and Alzheimer's disease, the record 
shows that he did not provide more specific information.  The 
duty to assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).


Factual Background

The veteran contends that he has PTSD which resulted from his 
period of service.  Specifically, he claims to suffer from 
"dreams, nightmares, and flashbacks" related to his 
participation in the invasion of Omaha Beach in Normandy, 
France during World War II.  He adds that he served aboard 
the USS President Warfield.  See letter dated and received in 
August 2005.  A copy of a document printed from the internet 
in August 2005 from the Department of the Navy - Naval 
Historical Center shows that the USS President Warfield in 
July 1944 served as a station and accommodations ship at 
Omaha Beach, France.  

Service medical records, including examination reports dated 
in March 1943 (enlistment) and March 1946 (discharge), are 
silent for any reference to psychiatric abnormalities.

Personnel records show that the veteran served aboard a Navy 
ship off the coast of Normandy, France during the Omaha Beach 
invasion in June 1944.  During this time he served as a 
"NOIC" (Naval Officer in Charge).

A VA Form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance), dated in July 
2005, makes no mention of any PTSD symptoms or diagnoses.  
Alzheimer's dementia was diagnosed.  

The veteran submitted his claim for PTSD in August 2005.  In 
association with his claim he submitted a copy of an internet 
page (claimed to be a "buddy statement") dated in August 
2005.  This is from agw.bombs-away.net.  This document 
appears to relate to a conversation between unknown parties 
which took place in June 2005.  One of the parties claimed to 
have gone to visit "Aunt Shirley" who spoke of her husband 
"Uncle Hank" who had died 10 years earlier.  It was added 
that Uncle Hank had served aboard the USS Present Warfield 
during the Normandy invasion, and that at that time had 
fished dead bodies out of the water.  The Board here observes 
that it is not clear as to what relationship this supplied 
internet communication has to do with the veteran's instant 
claim.  

VA outpatient treatment records on file, dated from 2005 to 
2007, make no mention of the veteran either being treated 
for, or diagnosed as having, PTSD.  


Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  
 
In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination whether these requirements are met is based 
on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. ? 3.303(a).
 
A grant of service connection for PTSD requires (i)  medical 
Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2007, a Veterans Law Judge from the Board granted 
the veteran's September 2007 motion to advance the case on 
the Board's docket (AOD).

The Board notes that the veteran was deemed incompetent in 
the November 2005 rating decision.  His son was appointed as 
his fiduciary.  See November 2005 VA Form 21-592.

FINDING OF FACT

There is no competent medical evidence of record indicating 
that the appellant currently has PTSD.

CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in September 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The September 2005 letter informed the claimant of the need 
to submit all pertinent evidence in her possession.  June 
2006 correspondence provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

VA, as part of its June 2006 correspondence, informed the 
veteran that the U.S. Army and Joint Services Records 
Research Center (JSRRC) required more specific information to 
verify his alleged stressors.  While mindful that the veteran 
suffers from dementia and Alzheimer's disease, the record 
shows that he did not provide more specific information.  The 
duty to assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).


Factual Background

The veteran contends that he has PTSD which resulted from his 
period of service.  Specifically, he claims to suffer from 
"dreams, nightmares, and flashbacks" related to his 
participation in the invasion of Omaha Beach in Normandy, 
France during World War II.  He adds that he served aboard 
the USS President Warfield.  See letter dated and received in 
August 2005.  A copy of a document printed from the internet 
in August 2005 from the Department of the Navy - Naval 
Historical Center shows that the USS President Warfield in 
July 1944 served as a station and accommodations ship at 
Omaha Beach, France.  

Service medical records, including examination reports dated 
in March 1943 (enlistment) and March 1946 (discharge), are 
silent for any reference to psychiatric abnormalities.

Personnel records show that the veteran served aboard a Navy 
ship off the coast of Normandy, France during the Omaha Beach 
invasion in June 1944.  During this time he served as a 
"NOIC" (Naval Officer in Charge).

A VA Form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance), dated in July 
2005, makes no mention of any PTSD symptoms or diagnoses.  
Alzheimer's dementia was diagnosed.  

The veteran submitted his claim for PTSD in August 2005.  In 
association with his claim he submitted a copy of an internet 
page (claimed to be a "buddy statement") dated in August 
2005.  This is from agw.bombs-away.net.  This document 
appears to relate to a conversation between unknown parties 
which took place in June 2005.  One of the parties claimed to 
have gone to visit "Aunt Shirley" who spoke of her husband 
"Uncle Hank" who had died 10 years earlier.  It was added 
that Uncle Hank had served aboard the USS Present Warfield 
during the Normandy invasion, and that at that time had 
fished dead bodies out of the water.  The Board here observes 
that it is not clear as to what relationship this supplied 
internet communication has to do with the veteran's instant 
claim.  

VA outpatient treatment records on file, dated from 2005 to 
2007, make no mention of the veteran either being treated 
for, or diagnosed as having, PTSD.  


Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  
 
In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination whether these requirements are met is based 
on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. ? 3.303(a).
 
A grant of service connection for PTSD requires (i)  medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii)  medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii)  credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-
IV).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  
It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Analysis

The appellant's service medical records are negative for 
complaints or treatment related to a psychiatric disorder.  

Post service medical records, in the form of VA examination 
and outpatient treatment records dated from 2005 to 2007, are 
silent concerning any mention of PTSD.  

In this case, the appellant essentially asserts that he 
suffers from PTSD due to the psychological stress caused by 
events described above.  As service records indicate that the 
veteran served aboard ship at the time of the invasion of 
Normandy in June 1944, it is not disputed that he likely was 
exposed to stressors such as to support a diagnosis of PTSD. 
A denial of this claim is in order, however, because the 
preponderance of the evidence is against a finding that the 
appellant currently has PTSD.  Under 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  In this case, there is no 
medical evidence that the appellant currently has PTSD.  

Although the appellant asserts that he has PTSD due to 
service he does not have the requisite medical training or 
expertise that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the Board is both mindful and greatly 
appreciative of the veteran's World War II service, the claim 
must be reviewed on the evidence of record.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert.


ORDER

Service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


